—In an action to recover damages for breach of contract, the defendant Donald Helman appeals from an order of the Supreme Court, Nassau County (Davis, J.), entered February 5, 1996, which denied his motion to vacate a judgment of the same court, dated December 12, 1994, which had been entered upon his default in answering.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that since the defendant Donald Helman failed to establish a reasonable excuse for his default in answering, he was not entitled to vacate the judgment entered upon that default (see, CPLR 5015 [a] [1]; Miles v Blue Label Trucking, 232 AD2d 382, Fennell v Mason, 204 AD2d 599). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.